 1
 2
 3
                                    UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5
 6                                           FRESNO DIVISION

 7   NATHAN DEAN HADDOCK              )                     Civil No. 1:18-cv-00646-SAB
                                      )
 8
         Plaintiff,                   )                     ORDER RE STIPULATION FOR
 9                                    )                     VOLUNTARY REMAND PURSUANT TO
                 v.                   )                     SENTENCE FOUR OF 42 U.S.C. § 405(g)
10                                    )
     COMMISSIONER OF SOCIAL SECURITY, )                     (ECF No. 17)
11
                                      )
12       Defendant.                   )
                                      )
13
14            On March 7, 2019, the parties filed a stipulation to voluntarily remand this matter for
15   further administrative proceedings. (ECF No. 17.)
16
              Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
17
              1.      Judgment is entered on behalf of Plaintiff Nathan Dean Haddock and against the
18
                      Commissioner of Social Security;
19
              2.      The above-captioned action is remanded to the Commissioner of Social Security
20
                      for further proceedings consistent with the terms of the Stipulation to Remand;
21
                      and
22
              3.      The Clerk of the Court is directed to close this matter.
23
24
25   IT IS SO ORDERED.

26   Dated:        March 8, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
27
28


                                                        1
